            Case 2:19-cv-01481-CCW Document 41 Filed 03/02/21 Page 1 of 24



                  IN THE UNITED STATES DISTRICT COURT FOR
                  THE WESTERN DISTRICT OF PENNSYLVANIA

 TIFFANI M. SHAFFER,                                 Civil Action

                       Plaintiff,                    No. 19-1481

        v.

 CRANBERRY TOWNSHIP,                                 Judge Wiegand

                       Defendant.                    JURY TRIAL DEMANDED


                        PLAINTIFF’S RESPONSE TO DEFENDANT’S
                       CONCISE STATEMENT OF MATERIAL FACTS

       Plaintiff, Tiffani M. Shaffer, by undersigned counsel and pursuant to LCvR 56(C)(1)(c),

 files this Response to Defendant’s Concise Statement of Material Facts [Doc. 39] as follows:

       1.       Ms. Shaffer began her employment with the Township as a full-time police officer

on January 9, 2017. ECF 1 at ¶6.

Response:       Undisputed.

       2.       Ms. Shaffer told the Township’s Human Resources Manager, Stacy Goettler, that

she may be pregnant on April 11, 2018 and told the Chief of Police, Kevin Meyer, that she was

pregnant on May 14, 2018. Ex. L, Ms. Shaffer’s Deposition; 11:18-12:3; Ex. M, C. Mascellino’s

Deposition, 18:3-18.

 Response:      Undisputed.

       3.       The Chief was congratulatory towards Ms. Shaffer. Ex. M, C. Mascellino’s

Deposition, 18:3-18.

 Response:      Undisputed.

       4.       Neither the Cranberry Township Police Department nor the Department’s

Collective Bargaining Agreement have a written policy for light or modified duty. Ex. N, S.

                                                 1
             Case 2:19-cv-01481-CCW Document 41 Filed 03/02/21 Page 2 of 24



 Goettler’s Deposition, 11:23-12:20; Ex. L, Ms. Shaffer’s Deposition, 12:4-18; 17:17-18; Ex. O,

 K. Meyer’s Deposition, 18:8-23:7.

 Response:       Undisputed.

        5.       The Department handles all light and modified duty requests the same based upon

the Chief’s discretion and doctor’s recommendations. Ex. N, S. Goettler’s Deposition, 11:23-

12:20; Ex. L, Ms. Shaffer’s Deposition, 12:4-18; 17:17-18; Ex. O, K. Meyer’s Deposition, 18:8-

23:7.

 Response:       Undisputed.

        6.       If an employee requests light or modified duty, Ms. Goettler gives the employee a

job description. The employee has their their [sic] medical provider provide restrictions to the job

description and returned the form to Human Resources for review. Ex. N, S. Goettler’s Deposition,

11:23-12:20.

 Response:       It is undisputed that someone else in Human Resources would undergo the

 above steps, though Ms. Goettler herself never dealt with a light duty request for a police

 employee prior to Ms. Shaffer’s request (Goettler 12:21-14:13 [Def. Ex. N, Doc. 40-14]).

        7.       Within the Department, Chief Meyer then evaluates the request to determine what

available work there is to meet the restrictions. Ex. O, K. Meyer’s Deposition, 18:8-23:7.

 Response:       Undisputed.

        8.       Employees who are injured on the job have their restrictions handled through the

Township’s workers’ compensation provider, who then give [sic] the Township instructions on

handling. Ex. O, K. Meyer’s Deposition, 30:21- 31:8; 193:6-194:11

 Response:       Disputed in part; undisputed in part. Chief Meyer’s testimony cited by

 Defendant indicates that officers receiving heart and lung or workers’ compensation

 benefits had requests for light duty made by their physicians. However, he did not testify
                                                  2
            Case 2:19-cv-01481-CCW Document 41 Filed 03/02/21 Page 3 of 24



 that workers’ compensation providers gave “instructions” on how to handle light duty. See

 Def. Ex. O, Doc. 40-15. Moreover, Defendant has not produced any such “instructions,”

 despite them being responsive to Plaintiff’s Second Request for Production No. 8 (Plt. Ex.

 4).

       9.       When Ms. Shaffer asked about light-duty based on her pregnancy the Chief told

her they would “keep a line of communication open” and he would base it off her doctor’s

recommendations and/or restrictions. Ex. L, Ms. Shaffer’s Deposition, 15:8-17; Ex. O, K. Meyer’s

Deposition, 96:6-14. Ms. Shaffer even expressed thankfulness for Chief’s efforts to find her work.

Ex. O, K. Meyer’s Deposition, 129:16-24.

 Response:      Undisputed. By way of clarification, the foregoing occurred on June 21, 2018

 (Meyer 129:1-24 [Def. Ex. O, Doc. 40-15]). The record does not support that Ms. Shaffer

 was “thankful” at any other time.

       10.      On June 11, 2018 Ms. Shaffer presented Ms. Goettler with a doctor’s note

recommending that Ms. Shaffer be placed on light duty. ECF 1 at ¶¶10-11; Exhibit “A” June 8,

2018 Letter.

 Response:      Undisputed.

       11.      The note recommends that Ms. Shaffer start office duty on June 11, 2018. Ex. L,

Ms. Shaffer’s Deposition, 23:5-25:11; Exhibit “A” June 8, 2018 Letter.

 Response:      Undisputed.

       12.      On the same date, Ms. Goettler requested more clarification as to what Ms. Shaffer

could and couldn’t do. Ex. B Essential Duties List; Ex. L, Ms. Shaffer’s Deposition, 25:23-26:8.

 Response:      Undisputed.

       13.      On June 14, 2018 Ms. Shaffer’s doctor faxed the Township an essential job duty

form with approved job duties for Ms. Shaffer. ECF 1 at ¶15; Ex. N, S. Goettler’s Deposition,
                                                 3
         Case 2:19-cv-01481-CCW Document 41 Filed 03/02/21 Page 4 of 24



20:12-23:8; Exhibit “B” Essential Duties List.

Response:       Undisputed.

       14.      Once the Township received the list of restrictions, the Chief reviewed the

restrictions and determined what work was available within Ms. Shaffer’s limitations. Ex. N, S.

Goettler’s Deposition, 23:3-8; Ex. R, Typed Notes.

 Response:      Undisputed.

       15.      Ms. Shaffer volunteered that she is not sick and both she and her doctor were

concerned with the high-risk situations that a patrol officer is sometimes subjected, as well as her

limited amount of vacation and personal compensation time based on her minimal time on the job.

Ex. R, Typed Notes.

 Response:      Undisputed, with the exception that no reference to “based on her minimal

 time on the job” appears in the record.

       16.      When on light-duty Ms. Shaffer was not allowed to be in uniform, could not carry

weapons, and could not operate a patrol car, the same as other light duty officers. Ex. L, Ms.

Shaffer’s Deposition, 48:22-49:15.

 Response:      Undisputed.

       17.      The work available at this time included in part, phone call requests, walk-in

complaints, fingerprints, follow-ups via phone call, warrants, affidavits, Pennsylvania Instant

Check System (“PICS”) firearms violations, fingerprints and community policing events as

allowed by her doctor’s recommendations. Ex. L, Ms. Shaffer’s Deposition, 23:5-25:11; 45:15-

46:3; 62:9-63:17; Exhibit “C” June 22, 2018 Letter.

Response:      Undisputed.

       18.      Ms. Shaffer was assigned these tasks. Ex. L, Ms. Shaffer’s Deposition, 23:5-25:11;

45:15-46:3; 62:9-63:17; Exhibit “C” June 22, 2018 Letter.
                                                  4
           Case 2:19-cv-01481-CCW Document 41 Filed 03/02/21 Page 5 of 24



 Response:       Disputed in part; undisputed in part. Officer Shaffer was not assigned

 fingerprinting after July 26, 2018 (Meyer 148:14-149:2 (Def. Ex. O [Doc. 40-15]). PICS

 cases, and the corresponding warrants and affidavits, were also taken away from her after

 July 26, 2018 (Shaffer 109:6-13, 117:14-24, 128:4-129:9, Def. Ex. L [Doc. 40-12]). She was

 only allowed to handle walk-ins or phone calls when filling in for the clerical office staff

 when they were off work (Shaffer 65:9-66:7; Meyer 111:12-24). She was never permitted

 to handle warrants or affidavits, nor is there any evidence to the contrary.

         19.     Ms. Shaffer began light duty in June 2018 and was also placed on a steady eight

hours per day, Monday through Friday schedule. Exhibit “H” Emails, p. 1.

 Response:       Disputed. Chief Meyer explained that the schedule showed Shaffer as working

 8:00-4:00 as a “placeholder,” but that she was not actually scheduled those hours while on

 light duty (Meyer 157:18-159:1). See also Shaffer Time Sheets, Def. Ex. W [Doc. 40-

 23](showing lack of 40-hour workweeks).

         20.     Ms. Shaffer was given a set schedule when reception staff was off between June

and September. Exhibit “B”; Ex. L, Ms. Shaffer’s Deposition, 152:8-153:13; Exhibit “H” Emails,

 p. 1.

 Response:       Undisputed.

           21.   On light duty the shifts are 8 hours rather than 12 hours as they are for patrol shifts.

 Ex. L, Ms. Shaffer’s Deposition, 75:5-9.

 Response:       Undisputed in part; disputed in part. As noted in the time sheets of Shaffer and

 other officers, not all light duty shifts are 8 hours. For example, Shaffer’s light duty shifts

 were sometimes 6 hours, 4 hours, or even 2 hours. See Shaffer Timesheets, Def. Ex. W [Doc.

 40-23] at 3, 4, 5, 6, 7, 8, 9, 11, 16, 17.

         22.     At times Ms. Shaffer was provided 40 hours of light duty work per week. Ex. L,
                                                    5
         Case 2:19-cv-01481-CCW Document 41 Filed 03/02/21 Page 6 of 24



Ms. Shaffer’s Deposition, 106:10-12; Exhibit “D” 2018 Paysheets.

Response:      Undisputed. By way of further response, Ms. Shaffer worked 40 hours a total

of two weeks while on light duty: August 13-17 and August 27-31, 2018. She also worked

39.5 hours an additional week: July 16-21, 2018. See Def. Ex. W, Doc. 40-23. Contrary to

Defendant’s contention, Exhibit D does not reflect Ms. Shaffer’s hours in a given week.

Instead, it indicates the hours she worked in a two-week pay period. As is clear from Exhibit

D, Ms. Shaffer never worked 80 hours in a two-week pay period the entire time she was on

light duty, from June 22, 2018 to December 2018. See Exhibit D.

       23.     At other times, this work did not provide 40 hours of light duty per week. Exhibit

“D” 2018 Paysheets.

 Response:     Undisputed.

       24.     During the times in which the tasks did not provide forty hours a week, the Chief

told Ms. Shaffer that she could not sit in the office waiting for phone calls and walk-ins to come

in because they were infrequent. Ex. L, Ms. Shaffer’s Deposition, 29:23-30:7; 63:22-65:1; 67:3-

14, 72:14-22; ECF 1 at ¶¶12, 20; Ex. O, K. Meyer’s Deposition, 111:12-25; Ex. L, Ms. Shaffer’s

Deposition, 45:2-11.

 Response:     Undisputed that this is what the Chief said. Ms. Shaffer disputes the accuracy

 of this statement for the reasons set forth in response to Paragraph 25 below.

       25.     The Chief could not allow Ms. Shaffer to simply wait in the office for work because

there were two additional secretaries who handled phone calls and clerical work. Ex. O, K.

Meyer’s Deposition, 142:3-143:1.

Response:      Disputed. The Chief allowed Officers Shields, Kobistek, Evanson, and

Kobistek to handle phone calls, walk-ins, and clerical work while on light duty (Meyer 35:11-

21, 47:14-48:3, 80:17-81:11, 112:1-113:6, Def. Ex. O [Doc. 40-15]; Shields 13:22-15:5, 22:6-9,
                                                 6
         Case 2:19-cv-01481-CCW Document 41 Filed 03/02/21 Page 7 of 24



Def. Ex. P [Doc. 40-16]). Moreover, secretaries did not handle phone calls that required the

response of an officer (Shaffer Declaration ¶5, Plt. Ex. 1). Rather, if there were no officers on

light duty, a patrol officer would have to return to the station from the road to handle such

issues (Shields 17:24-18:18).

       26.     The Chief told Ms. Shaffer that he would provide her with additional opportunities

for work. Ex. O, K. Meyer’s Deposition, 105:5-23.

Response:      Undisputed that the Chief stated this on June 12, 2018 (Meyer 104:6-105:23,

Def. Ex. O [Doc. 40-15]).

         27.   The Chief spoke with Sergeant Irvin about Ms. Shaffer helping in the Detective’s

office but Irvin advised that work wasn’t available at the time. Ex. O, K. Meyer’s Deposition,

145:7-19. The Chief requested that Irvin let him know if any work became available for Ms.

Shaffer. Ex. O, K. Meyer’s Deposition, 145:7-19, 147:13-148:8.

Response:      Disputed. While Chief Meyer testified as such, he is an interested witness

whom a jury would not be required to believe, particularly given his inconsistent testimony,

claiming on the one hand that Shaffer was not qualified to work in the Detective’s Office,

while claiming at the same time that he asked Sergeant Irvin for this allegedly unqualified

work. See Meyer 144:8-24, Def. Ex. O [Doc. 40-15]. Moreover, Chief Meyer never told Shafer

that he asked Sergeant Irvin if he had work for her. Rather, he simply told her she was not

qualified (Shaffer Declaration ¶6, Plt. Ex. 1).

         28.   The Chief gave Ms. Shaffer as much time as was available that met her restrictions.

 Ex. O, K. Meyer’s Deposition, 182:12-21.

 Response:     Disputed. The availability of additional work is a major factual dispute in this

 matter, which is addressed in detail in Plaintiff’s Brief. Defendant, through Chief Meyer,

 allowed other officers on light duty to handle walk-ins, phone calls, PICS cases (Meyer
                                                  7
         Case 2:19-cv-01481-CCW Document 41 Filed 03/02/21 Page 8 of 24



 35:11-21, 47:14-48:3, 80:17-81:11, 112:1-113:6, Def. Ex. O [Doc. 40-15]; Shields 13:22-15:5,

 22:6-9, Def. Ex. P [Doc. 40-16]). Other work was available within Ms. Shaffer’s restrictions,

 including fingerprinting, which Defendant originally allowed her to do, but then took away

 from her (June 22, 2018 Letter, Def. Ex. C. [Doc. 40-3]; Meyer 148:14-149:2; Essential

 Duties List, Def. Ex. B [Doc. 40-2]). Defendant had a higher call volume when Ms. Shaffer

 was on light duty than when these other officers were on light duty. See Def. Answer to

 Second Interrogatory No. 3, Plt. Ex. 4). This calls into question why Defendant could

 provide these other officers set schedules and greater hours than Ms. Shaffer.

 Alleged Comparators:

       29.      Ms. Shaffer claims that other officers were provided 40 hours a week on a set

schedule. She relies on two memoranda about light duty employees, speaking to officers including

Shields, Weleski and Evanson, and consulting schedules. Ex. L, Ms. Shaffer’s Deposition, 61:12-

62:1; Exhibit “E” Memoranda.

 Response:      Undisputed.

       30.      Employees with work-related injuries requiring light-duty over the past ten years

are Officers Mark Shields, Rhonda Evanson, Jeffrey Kobistek, Weleski, William Roberts and

Sergeant William Ahlgren. Ex. M, C. Mascellino’s Deposition, 9:15-10:25; See also, Exhibit “F”,

Ms. Shaffer’s Answers to Defendant’s First Set of Interrogatories.

 Response:      Undisputed.

       31.      Employees who have received light duty from a non-work-related injury have been

limited to Ms. Shaffer and Sergeant Irvin, though he did not actually work light duty. Ex. M, C.

Mascellino’s Deposition, 9:15-10:25; See Exhibit “G” (CT_1203-4).

 Response:      Disputed in part; undisputed in part. Ms. Shaffer does not dispute that she

 and Sergeant Irvin were the only employees who received light duty for non-work-related
                                                 8
            Case 2:19-cv-01481-CCW Document 41 Filed 03/02/21 Page 9 of 24



    injuries. However, the record does not support that Irvin “did not actually work light duty.”

    (Mascellino 10:17-22, Def. Ex. M [Doc. 40-13]); (Meyer 24:13-16, Def. Ex. O [Doc. 40-15]).

          32.       Officer Mark Shields is a patrol officer with Cranberry Township who was on light

duty following a work related injury requiring rotator cuff surgery in late 2015. Ex. P, M. Shields’

Deposition, 5:17-7:19; 34:2-10.

    Response:       Undisputed.

          33.       Ms. Shaffer spoke with Mark Shields on [sic] unidentified number of times on

unidentified dates, regarding light duty. Ex. L, Ms. Shaffer’s Deposition, 31:12-34:18.

Response:           Undisputed.

          34.       Shields had a lifting restriction limited to 2, 5 and 10 pounds progressively, and a

no climbing provision. Ex. O, K. Meyer’s Deposition, 34:1-9.

Response:           Undisputed.

          35.       When Officer Shields was first placed on light-duty on September 29, 2015, there

was no work available for him to complete within his restrictions until October 22, 2015. Ex. X,

Defendant’s Answers to First Set of Interrogatories, p. 3.

Response:           Undisputed.

          36.       To find light-duty work for Shields, Chief Meyer consulted with Sergeant Irvin, of

the Detective’s Office, about what tasks could keep Shields occupied around the station. Ex. O,

    K. Meyer’s Deposition, 40:12-41:5.

Response:           Disputed. While Meyer testified as such, his testimony is directly contradicted

by Shields, who states that he did not work in the Detective’s Office (Shields Declaration ¶¶1-

3, Plt. Ex. 2). 1


1
 Shields testified at length regarding his duties while on light duty, and never mentioned anything regarding the
detective’s office. However, neither party’s counsel asked him directly about this issue. Shaffer has now obtained a
                                                           9
          Case 2:19-cv-01481-CCW Document 41 Filed 03/02/21 Page 10 of 24



         37.       During his light duty, Shields assisted in the Detective’s office, handled phone calls,

walk-ins, assisted investigators and occasionally had court appearances. Ex. O, K. Meyer’s

Deposition, 34:17-37:15.

Response:          Disputed in part; undisputed in part. Ms. Shaffer does not dispute that Officer

Shields handled phone calls and walk-ins, assisted investigators, and occasionally had court

appearances. However, Shields did not assist in the Detective’s Office. (Shields Declaration

¶¶1-3, Plt. Ex. 2).

         38.       When an officer goes to court a situation could arise that would put an officer in

harm’s way, such that light-duty officers need to be accompanied by a full-duty officer. Ex. L,

Ms. Shaffer’s Deposition, 52:24-53:3.

Response:          Undisputed.

         39.       During his light duty Shields was not able to perform arrests, pursue fleeing

suspects, transport prisoners or fire weapons, though he was able to drive a law enforcement

vehicle, monitor the radio, take phone call requests, PICS investigations, handle walk-ins, and help

other officers on reports Ex. P, M. Shields’ Deposition, 7:20-21:4; Ex. L, Ms. Shaffer’s

Deposition, 31:12-34:18.

 Response:         Undisputed. By way of clarification, Shields was able to drive, but not able to

 pursue fleeing suspects (Shields 8:8-18, Def. Ex. P). As Defendant notes in Paragraph 16

 above, Ms. Shaffer was not able to drive a patrol car, “the same as other light duty officers.”

         40.       Shields’ primary focus was on investigations and helping the Detective’s office,

completing MPOETC training and assisting in records management system merging. Ex. O, K.

Meyer’s Deposition, 111:12-113:1.

Response:         Disputed. Although the Chief testified as such, Shields himself described his


declaration from Shields to clarify his testimony on whether he worked in the detective’s office.
                                                           10
          Case 2:19-cv-01481-CCW Document 41 Filed 03/02/21 Page 11 of 24



duties differently. See Shields Declaration ¶¶1-3, Plt. Ex. 2; Shields 10:20-11:7, 11:8-12;

11:13-12:4; 12:5-14, 12:17-13:6, 40:7-11, Def. Ex. S [Doc. 40-16]).

       41.      Officer Shields “probably” did civil fingerprinting, but not criminal prints as it was

unwise for someone on light duty to do so. Ex. P, M. Shields’ Deposition, 39:20-43:4.

Response:       Undisputed that Shields testified that he probably did civil fingerprinting,

and expressed his opinion as a non-manager that he did not think it would be a wise thing

for somebody on light duty to do criminal fingerprints.

          42.   During his light duty, Officer Shields did not not [sic] always work 40 hours a

week. Ex. P, M. Shields’ Deposition, 24:5-25:25.

Response:       Undisputed. By way of further response, the weeks that Officer Shields did not

work 40 related to (1) his doctor only releasing him to work four hours per day at first, and

(2) another officer, Officer Roberts, overlapping with Shields’ light duty for a period of time.

Once Officer Roberts’ light duty ended, Officer Shields was given a steady 8-hour schedule of

8:00-4:00 (Shields 24:5-25:25, Def. Ex. P [Doc. 40-16]).

       43.      Shields was able to get light duty work because he was working in the Detectives’

office. Ex. L, Ms. Shaffer’s Deposition, 37:5-9; Ex. O, K. Meyer’s Deposition, 34:17-37:15.

Response:       Disputed. Shields did not work in the Detective’s Office. (Shields Declaration

¶¶1-3, Plt. Ex. 2).

       44.      A minimum of five years with the Township is required to work in the Detective’s

Office. Ex. M, C. Mascellino Deposition, 49:17-50:25; Ex. O, K. Meyer’s Deposition, 143:2-

144:24.

Response:       Disputed in part; undisputed in part. Chief Meyer testified that the five-year

minimum to work in the detective’s is not written anywhere, and he could have made an

exception if he wanted to (Meyer 144:14-145:8, Def. Ex. O [Doc. 40-15]). Indeed, he claimed
                                                   11
        Case 2:19-cv-01481-CCW Document 41 Filed 03/02/21 Page 12 of 24



that he asked Sergeant Irvin if he had work for Ms. Shaffer in the detective’s office. Id. at

145:8-19. He further testified that if Sgt. Irvin had work available in the detective’s office,

he would have evaluated that work to determine whether it fit her needs. Id. at 147:4-148:5.

Additionally, several new hires in their first year of employment have placed in the

detective’s office to do job shadowing and work on affidavits and warrants (Mascellino

51:11-52:11, Def. Ex. M [Doc. 40-13]).

       45.     Ms. Shaffer did not qualify for Detective’s Office work. Ex. L, Ms. Shaffer’s

Deposition, 31:12-34:18.

Response:      Disputed, for the reasons set forth in response to Paragraph 44 above.

Moreover, Ms. Shaffer’s testimony does not reflect her own belief, but rather explained

what Chief Meyer told her: “the chief specifically said that he gave Mark [Shields] full-time

40 hours a week because he had him in the detectives’ office, and I didn’t qualify for that”

(Shaffer 34:15-18, Def. Ex. [Doc. 40-12]).

       46.     Officer Roberts worked intermittent modified duty in 2013 and 2015 in relation to

work related injuries. Ex. O, K. Meyer’s Deposition, 41:6-45:9.

Response:      Undisputed.

       47.     In 2013, Officer Roberts’ light duty focus was office duties, making PDF

documents, attaching information for the records management system, and assisting the fire

company with their alarm billing. Ex. O, K. Meyer’s Deposition, 45:18-47:8.

Response:      Undisputed.

       48.     In 2015 Officer Roberts’ light duty work was similar, including answering phone

calls, handling walk-in complaints, and providing general assistance. Ex. O, K. Meyer’s

Deposition, 47:9-48:9.

Response:      Undisputed.
                                                12
        Case 2:19-cv-01481-CCW Document 41 Filed 03/02/21 Page 13 of 24



       49.     Roberts did not have a set schedule and was told that the time could change

depending on work availability. Ex. O, K. Meyer’s Deposition, 51:7-17.

Response:      Disputed. While Chief Meyer testified he did not recall Roberts having a set

schedule, Shields testified that when he and Roberts’ light duty overlapped, Roberts worked

8:00 am to noon, and Shields came in after Roberts left from noon to 4:00 (Shields 24:10-

25:20, Def. Ex. P [Doc. 40-16]). Moreover, Roberts’ 2015 light duty timesheets show a steady

schedule of eight or nine hours per day, five days per week, until he overlapped with

Shields’ light duty, at which time he worked four hours per day, five days per week. Def. Ex.

T at 15-26.

       50.     Ms. Shaffer does not know whether Shields and Roberts had enough light duty

work to keep them busy during scheduled shifts. Ex. L, Ms. Shaffer’s Deposition, 67:17-68:11;

71:14-19.

Response:      Disputed in part; undisputed in part. While Ms. Shaffer that she has no

firsthand knowledge of whether Shields and Roberts had enough work to keep themselves

busy, Shields himself testified that he was able to keep himself busy, and “without a doubt”

was able to contribute meaningful policework (Shields 23:25-24:9, Def. Ex. P [Doc. 40-16]).

This is evidence of which Ms. Shaffer does not have personal knowledge, but which the

Court can consider.

       51.     In looking at the schedules, Ms. Shaffer does not know whether people left early or

used paid time off because there was no work to do. Ex. L, Ms. Shaffer’s Deposition, 72:5-8.

Response:      Undisputed in part; disputed in part. While the schedules themselves would

not show when people left early or used paid time off, the officers’ time sheets would show

the hours that they actually worked versus when they used paid time off. See Def. Exhibits S

through V; see also Defendant’s Paragraph 69 below.
                                                13
        Case 2:19-cv-01481-CCW Document 41 Filed 03/02/21 Page 14 of 24



       52.      The Chief circulated two memoranda regarding employees Kobistek and Evanson

on their light duty abilities. Ex. O, K. Meyer’s Deposition, 54:4-56:15; Exhibit “E” Memoranda.

Response:       Undisputed.

       53.      Ms. Shaffer contends that these individuals were given a set schedule to sit in the

office and wait for phone calls and walk-ins and worked more hours than she received, where she

did not receive a set schedule other than at the beginning of her light duty. Ex. L, Ms. Shaffer’s

Deposition, 38:12-39:11.

Response:       Undisputed.

       54.      The Chief would give her a schedule a week in advance with varied hours. Ex. L,

Ms. Shaffer’s Deposition, 38:12-39:11.

Response:       Undisputed.

       55.      Ms. Shaffer agrees that based on the memoranda, Officer Evanson was not

scheduled for 40 hours of light duty work a week. Ex. L, Ms. Shaffer’s Deposition, 80:18-81:22.

Response:       Undisputed.

       56.      During her light duty, Evanson focused on correctly merging addresses in the

Records Management System, handling phone calls, and walk-ins. Ex. O, K. Meyer’s Deposition,

79:23-81:11.

Response:       Undisputed.

       57.      Ms. Shaffer agrees that based on the memoranda, Officer Kobistek was not

scheduled to work eight hour shifts of light duty. Ex. L, Ms. Shaffer’s Deposition, 90:21-91:15.

Response:       Undisputed.

         58.    Kobistek was not provided a set schedule and it was determined on a weekly basis.

 Ex. O, K. Meyer’s Deposition, 60:18-25.

Response:      Disputed. While Chief Meyer testified as such, this is directly contradicted by
                                                 14
         Case 2:19-cv-01481-CCW Document 41 Filed 03/02/21 Page 15 of 24



the memorandum he wrote, which set forth a set schedule for Officer Kobistek. See Def. Ex.

E (Doc. 40-5) at 2. Kobistek’s time sheets reflect that he indeed was scheduled for, and/or

worked, a set schedule on Mondays, Wednesdays, and Fridays from late February to early

May 2015. See Def. Ex. U (Doc. 40-21) at 3-12.

        59.    During his light duty, Kobistek’s primary focus was correcting and merging

addresses in the Records Management System when the Department made a transition between

software. Ex. O, K. Meyer’s Deposition, 65:15-66:19.

Response:      Undisputed.

        60.    Kobistek did not perform fingerprinting services during his light duty. Ex. O, K.

Meyer’s Deposition, 67:11-68:1.

Response:      Undisputed.

        61.    Ms. Shaffer does not know whether Shields or Kobistek went to court when they

were on light duty. Ex. L, Ms. Shaffer’s Deposition, 110:2-23.

Response:      Undisputed.

        62.    Officer Weleski was on light-duty for a work related incident though Ms. Shaffer

did not know what his medical or work restrictions were. Ex. L, Ms. Shaffer’s Deposition, 54:3-

56:8.

Response:      Undisputed.

        63.    Officer Weleski had a substantial caseload, including working on the Records

Management System, and he worked 40 hours, full-time on a normal schedule. Ex. L, Ms.

Shaffer’s Deposition, 54:3-56:8; K. Meyer Deposition, 82:15-83:13. Officer Weleski returned to

work without restrictions within two weeks of his injury in May 2017. Ex. Q, CT_1317.

Response:      Undisputed.

        64.    Sergeant Ahlgren took light duty when he was a Patrol Sergeant, a supervisory
                                                15
        Case 2:19-cv-01481-CCW Document 41 Filed 03/02/21 Page 16 of 24



position over the patrol officers. Ex. O, K. Meyer’s Deposition, 88:10-93:9.

Response:       Undisputed.

       65.      The Patrol Sergeant position was document intensive and required Ahlgren to

handle many duties that required experience, extensive training and time on the job that Ms.

Shaffer did not have. Ex. O, K. Meyer’s Deposition, 88:10-93:9.

Response:       Undisputed.

       66.      A Sergeant has more paperwork to do than a patrol officer. Ex. L, Ms. Shaffer’s

Deposition, 131:8-10.

Response:       Undisputed.

       67.      There was no records management system merging needed during Ms. Shaffer’s

light duty. Ex. O, K. Meyer’s Deposition, 112:21-113:1.

Response:      Disputed. The Department continued to need to correct and merge addresses in

the RMS while Shaffer was on light duty. This was approximately a daily occurrence. For

example, the system is not supposed to include abbreviations. If Shaffer received a call for

service at 1234 at Long Road, she needed to spell out “Road.” If the system also included

“1234 Long Rd,” she would need to merge the addresses with the correct long-form spelling.

(Shaffer Declaration ¶3, Plt. Ex. 1).

         68.    Had such work been available, Chief would have assigned it to Ms. Shaffer. Ex.

 O, K. Meyer’s Deposition, 142:3-143:1.

 Response:     Disputed. This alleged “fact” calls for speculation, and is not consistent with

 the other types of work that was available, but was not provided to Ms. Shaffer, while she

 was on light duty.

       69.      Employees fill out a time sheet every two weeks to reflect the hours they have

actually worked each day. Ex. O, K. Meyer’s Deposition, 38:4-39:5.
                                                16
        Case 2:19-cv-01481-CCW Document 41 Filed 03/02/21 Page 17 of 24



Response:      Undisputed.

       70.     During Kobistek’s light-duty period between February 2015 and April 2016, he

worked approximately 400 hours. Ex. O, K. Meyer’s Deposition, 182:1-183:19; Ex. U, Kobistek’s

Timesheets.

Response:      Undisputed, but incomplete. Kobistek worked 382.5 hours, and took off 125.5

hours available to him, for a total of 508 available light duty hours over a period of 22.2

weeks. See Def. Ex. U [Doc. 40-21].

       71.     During Shields’ light duty between October 2015 and the end of 2015, he worked

approximately 200 hours. Ex. O, K. Meyer’s Deposition, 184:2-185:6; Ex. S, Shields’ Timesheets.

Response:      Undisputed, but incomplete. Shields worked 225.5 hours, and took off 75

hours that were available to him, for a total of 300.5 available light duty hours over a period

of 8.4 weeks. See Def. Ex. S [Doc. 40-19].

       72.     During Roberts’ light duty between May 2015 and September 2016, he worked

approximately 500 hours. Ex. O, K. Meyer’s Deposition, 184:2-185:6; Ex. T, Roberts’

Timesheets.

Response:      Undisputed, but incomplete. Roberts worked 529.5 hours, and took off 95

hours that were available to him, for a total of 624.5 available light duty hours over a period

of 14.5 weeks. See Def. Ex. T [Doc. 40-20].

       73.     During Ms. Evanson’s light duty she worked approximately 980 hours between

June 2013 and November 2014; Ex. V, Evanson’s Timesheets.

Response:      Undisputed, but incomplete. Defendant has used Evanson’s total hours

available in this Paragraph, while using the other officers’ total hours worked in Paragraphs

70 through 72. Evanson worked 709 hours, and took off 267 hours that were available to her,

for a total of 976 available light duty hours over a 44.2-week period. See Def. Ex. V [Doc. 40-
                                               17
        Case 2:19-cv-01481-CCW Document 41 Filed 03/02/21 Page 18 of 24



22].

       74.     During Ms. Shaffer’s approximately six month light-duty period, she worked over

400 hours. Ex. O, K. Meyer’s Deposition, 182:1-183:19; Ex. W, Ms. Shaffer’s Timesheets.

Response:      Undisputed, but incomplete. Shaffer worked 420.5 hours, and took off 16

hours that were available to her, for a total of 436.5 available light duty hours over a 26.2-

week period. See Def. Ex. W [Doc. 40-23].

         75.   The Chief looked for every opportunity to provide Ms. Shaffer with work. Ex. O,

 K. Meyer’s Deposition, 182:1-183:19; See entirety, Ex. H, Emails.

 Response:     Disputed. The only evidence of this alleged fact is the testimony of Chief

 Meyer, an interested witness. This testimony is inconsistent with the record as a whole,

 including: Defendant, through Chief Meyer, allowed other officers on light duty to handle

 walk-ins, phone calls, PICS cases (Meyer 35:11-21, 47:14-48:3, 80:17-81:11, 112:1-113:6,

 Def. Ex. O [Doc. 40-15]; Shields 13:22-15:5, 22:6-9, Def. Ex. P [Doc. 40-16]). Other work

 was available within Ms. Shaffer’s restrictions, including fingerprinting, which Defendant

 originally allowed her to do, but then took away from her (June 22, 2018 Letter, Def. Ex. C.

 [Doc. 40-3]; Meyer 148:14-149:2; Essential Duties List, Def. Ex. B [Doc. 40-2]). Defendant

 had a higher call volume when Ms. Shaffer was on light duty than when these other officers

 were on light duty. See Def. Answer to Second Interrogatory No. 3, Plt. Ex. 4). This calls

 into question why Defendant could provide these other officers set schedules and greater

 hours than Ms. Shaffer.

 Retaliation Based Facts:

       76.     On or about July 11, 2018 Ms. Shaffer filed a Notice Charge of Discrimination with

the Equal Employment Opportunity Commission which the Township received on July 13, 2018.

See Exhibit “I” Notice of Charge.
                                               18
         Case 2:19-cv-01481-CCW Document 41 Filed 03/02/21 Page 19 of 24



Response:      Undisputed. By way of clarification, Ms. Shaffer did not file merely a “notice

of charge,” but rather completed a charge form. See Original EEOC Charge and Inquiry,

Plt. Ex. 10.

       77.     Ms. Shaffer filed a Charge on November 7, 2018 alleging that the Department and

the Chief refused to schedule her for a regular 40 hours week of light duty, though they had

previously accommodated light duty requests of male officers. Exhibit “J” Charge.

Response:      Undisputed.

       78.     On July 26, 2018 Ms. Shaffer met with the Chief and Ms. Goettler regarding her

schedule and work availability. Ex. “R” Typed Notes.

Response:      Undisputed, but incomplete. Ms. Shaffer, Chief Meyer, and Ms. Goettler also

discussed Ms. Shaffer’s EEOC charge at this meeting. (Shaffer 93:11-94:3, Def. Ex. L [Doc.

40-12]; Meyer 135:6-24, Def. Ex. O [Doc. 40-15]).

       79.     During the meeting they talked about Ms. Shaffer’s schedule, upcoming

opportunities for work, fingerprinting and the Notice of Charge. Ex. “R” Typed Notes.

Response:      Undisputed.

       80.     During the meeting Ms. Shaffer broached handling burning DVDs for DUI cases,

though the same requires special permissions that Ms. Shaffer did not have and that the Chief was

not comfortable providing her based on her limited amount of time on the job. Ex. O, K. Meyer’s

Deposition, 139:12-140:22.

Response:      Undisputed in part; disputed in part. The parties discussed burning DVDs at

this meeting. It was not until afterward that Chief Meyer decided he was uncomfortable

providing this assignment to Shaffer (Meyer 139:12-140:2, Def. Ex. O [Doc. 40-15]).

       81.     Patrol officers are not given the task of burning DVDs and instead this is handled

by Sergeant Ahlgren and Corporal Och. Ex. O, K. Meyer’s Deposition, 139:6-141:7.
                                               19
        Case 2:19-cv-01481-CCW Document 41 Filed 03/02/21 Page 20 of 24



Response:      Undisputed.

       82.     Ms. Shaffer wanted 40 hours of consistent work claiming that Officer Shields,

Kobistek and another officer had consistent desk duty work. Ex. N, S. Goettler’s Deposition,

29:23-30:13.

Response:      Undisputed.

       83.     The Chief said that he was trying to provide Ms. Shaffer with a schedule a week in

advance with meaningful police work. Ex. L, Ms. Shaffer’s Deposition, 94:5-7.

Response:      Undisputed that this is what the Chief said.

         84.   The Chief was providing the work available at that time that met her restrictions.

 Ex. O, K. Meyer’s Deposition, 138:13-21.

Response:      Disputed in part; undisputed in part. It is undisputed that the work the Chief

provided was within Shaffer’s restrictions. However, Ms. Shaffer disputes that she was

provided all the work available within her restrictions. As set forth in response to Paragraphs

25 and 28 above, the Chief allowed other officers to perform office duties, such as clerical

work, taking walk-ins and phone calls, and working on PICS cases, but did not provide this

work to Ms. Shaffer.

       85.     At the time of the meeting, the Township was only in receipt of the Notice of

Charge from Ms. Shaffer, without any specific allegations contained therein. See Exhibit “I”

Notice of Charge; Exhibit “J” Charge.

Response:      Disputed in part; undisputed in part. The Notice of Charge does not contain

specific factual allegations, but indicates that Ms. Shaffer alleged sex discrimination under

Title VII occurring June 11, 2018, and noted the issues of “accommodations,

terms/conditions, wages.” See Def. Ex. I (Doc. 40-9).

       86.     During the meeting the Chief and Goettler asked what they could do to remedy the
                                               20
         Case 2:19-cv-01481-CCW Document 41 Filed 03/02/21 Page 21 of 24



situation, and indicated that the Chief wanted to maintain open communication with Ms. Shaffer

regarding what she felt she could and couldn’t do. Ex. L, Ms. Shaffer’s Deposition, 93:6-20; Ex.

N, S. Goettler’s Deposition, 29:23-30:13.

Response:       Undisputed.

       87.      Ms. Shaffer alleges retaliation based upon the reduction of hours and duties that she

was previously authorized to perform following the meeting. Ex. L, Ms. Shaffer’s Deposition,

139:16-140:1.

Response:       Undisputed.

       88.      Ms. Shaffer claims the Chief began cutting her duties and no longer allowed her to

process Pennsylvania Instant Check System (“PICS”) firearm application violations cases or to

handle fingerprints following the meeting. ECF 1 at ¶18.

Response:       Undisputed.

       89.      The reason the Chief took PICS away from Ms. Shaffer was because he was

uncomfortable with Ms. Shaffer being in court or in the field as she could not effectuate an arrest,

thought that it was not in her best interest, and was contradictory to her doctor’s recommendations.

Ex. O, K. Meyer’s Deposition, 148:9-153:19; Ex. L, Ms. Shaffer’s Deposition, 118:1-10.

Response:       Disputed. A reasonable jury could disbelieve this explanation based on the

timing of the decision (less than two weeks after it received notice of Ms. Shaffer’s charge of

discrimination); the fact that nothing changed in her restrictions between the time the Chief

approved these duties and when he took them away; and that he assigned other officers,

including Shields, PICS cases while on light duty. See Shields 11:8-20, Def. Ex. S [Doc. 40-

16]; Defendant’s Answer to Second Interrogatory No. 2, Plt. Ex. 4.

       90.      Ms. Shaffer was allowed to do civil and criminal fingerprinting until July 26th when

the criminal fingerprinting task was removed because there was a likelihood that she would have
                                                 21
         Case 2:19-cv-01481-CCW Document 41 Filed 03/02/21 Page 22 of 24



to take individuals into custody, and based upon her doctor’s list of appropriate duties and Ms.

Shaffer’s own comfort level, should not occur. Ex. L, Ms. Shaffer’s Deposition, 84:2-90:9; Ex. N,

S. Goettler’s Deposition, 29:23-30:23; Ex. P, M. Shields’ Deposition, 41:15-42:18; Ex. M, C.

Mascellino’s Deposition, 22:20-23:20.

Response:       Disputed in part; undisputed in part. A reasonable jury could disbelieve this

explanation based on the timing of the decision (less than two weeks after it received notice

of Ms. Shaffer’s charge of discrimination) and the fact that nothing changed in her

restrictions between the time the Chief approved these duties and when he took them away.

Notably, the Defendant specifically cleared Ms. Shaffer for fingerprinting duty after

reviewing her doctor’s restrictions. See June 22, 2018 Letter, Def. Ex. C (Doc. 40-3); see also

Shaffer Timesheets at 3, 5, 6, 7, Def. Ex. W (Doc. 40-23)(showing “prints” as a job duty).

Moreover, the only reference in the record to Ms. Shaffer’s “comfort level” was that she was

not comfortable being in uniform while 5 months pregnant (Shaffer 85:20-86:6, Def. Ex. L

[Doc. 40-12]). Ms. Shaffer never said that she would not do fingerprinting based on her own

comfort level (Shaffer Declaration ¶7, Plt. Ex. 1).

       91.      Ms. Shaffer claims that the Chief previously gave her a schedule a week in advance

but that stopped after she filed the Charge. Ex. L, Ms. Shaffer’s Deposition, 100:6-12.

Response:      Undisputed.

       92.      In early September 2018 the Township granted a request by Ms. Shaffer to invoke

a two week notice for schedule changes as provided by the Department’s Collective Bargaining

Agreement. See Exhibit “K” September 6, 2018 Letter.

Response:       Undisputed.

       93.      Invoking the two week notice period forced the Chief to restrict her duties further

than her doctor’s recommendations because he could only schedule her for work he was aware of
                                                 22
        Case 2:19-cv-01481-CCW Document 41 Filed 03/02/21 Page 23 of 24



two weeks in advance. Ex. O, K. Meyer’s Deposition, 182:12-21.

Response: Disputed. A jury could disbelieve this explanation, given that the Chief was able

to provide a consistent 40-hour per week schedule to Officer Shields after he invoked the

two-week notice provision while he was on light duty. (Shields, Def. Ex. P [Doc. 40-16]

30:14-15; 31:23-32:2; 37:20-24; Shields’ Timesheets beginning 11/15/2015, Def. Ex. S [Doc.

40-19] at 5-10). Moreover, Officers Kobistek and Evanson had a set schedule that continued

for well over two weeks after setting that schedule, as set forth in the memoranda that Chief

Meyer distributed. See Memoranda, Def. Ex. E (Doc. 40-5); Evanson Timesheets, Def. Ex. V

(Doc. 40-22); Kobistek Timesheets, Def. Ex. U (Doc. 40-21).

                                                   Respectfully submitted,

                                                   ELZER LAW FIRM, LLC

                                                   /s/ Christine T. Elzer
                                                   Christine T. Elzer
                                                   Pa. I.D. No. 208157

                                                   100 First Avenue, Suite 1010
                                                   Pittsburgh, PA 15222
                                                   (412) 230-8436

                                                   Attorney for Plaintiff




                                              23
       Case 2:19-cv-01481-CCW Document 41 Filed 03/02/21 Page 24 of 24




                              CERTIFICATE OF SERVICE

      I hereby certify that on this 2nd day of March, 2021, I served a copy of the foregoing

Plaintiff’s Response to Defendant’s Concise Statement of Material Facts upon all counsel of

record via CM/ECF.



                                                               /s/ Christine T. Elzer
                                                               Christine T. Elzer
